DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 5 and  9 is/are rejected under 35 U.S.C. 103 as being un-patentable over Antol et al. (US 2006/0065969), (hereinafter, Antol) in view of Choi et al. (US 2017/0062321), (hereinafter, Choi) as evidenced by Shigihara et al. (US 2010/0133688), (hereinafter, Shigihara).

    PNG
    media_image1.png
    612
    980
    media_image1.png
    Greyscale

RE Claim 1, Antol discloses in FIG. 2 a semiconductor device comprising: 
a semiconductor substrate 214;
a first insulating film 228 [0021] formed on the semiconductor substrate 214. It is the examiner position that the insulating film 228 between the metal layer M7 and M6, hence below the metal layer M7, hence the claimed limitation is met; 
a pad 226 M7 “metal interconnect layer M7” formed on the first insulating film 228;
a second insulating film 216/218 “dielectric stack 1” formed on the first insulating film so as to cover the pad 226 M7 “metal interconnect layer M7” [0020]; 
an opening portion formed in the second insulating film 216 “dielectric stack 1” so as to expose a first part of the pad 226 M7 “metal interconnect layer M7” “wire bonding region 210” while a second part of the pad 226 M7 “metal interconnect layer M7” is covered by the second insulating film 216/218 “dielectric stack 1” “probe region 212”;
a metal film 211 “bonding pad”, referring to FIG. 2  [abstract and 0020] formed 
1) on the first part of the pad “wire bond region” exposed from the opening portion and 
2) on a part of the second insulating film 216/218 “dielectric stack 1” that overlaps the second part of the pad 226 M7 “metal interconnect layer M7”, the metal film 211 “bond pad” being electrically connected to the pad 226 M7 “metal interconnect layer M7”, wherein an upper surface of the metal film has:
a first region where a wire “wire bond” contacts the metal film, wherein the first region is disposed at a first position on the upper surface of the metal film that corresponds to the first part of the pad 226 M7 “metal interconnect layer M7”; and

wherein, in plan view, an entirety of the first region “wired bond region” where the wire contacts the metal film 211 “bond pad” falls within the opening portion.
Antol does not disclose wherein a thickness of the second insulating film 216 that overlaps the second part of the pad is larger than a thickness of the pad 56.
	However, in the same filed of endeavor, Choi discloses a semiconductor package, wherein an upper insulating structure defining first and second openings formed on the bonding pad portion and the boundary pad, and testing and probing region [0160], wherein the thickness of the upper insulating structure 140b is larger than a thickness of the pad 130. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use similar thickness of the second dielectric layer and pad of Antol similar to Choi’s disclosure in order to assure proper electrical isolation.
Furthermore, Antol does not discloses a semiconductor device, wherein a thickness of the metal film is larger than a thickness of the pad.
As evidenced by Shigihara a metal layer “gold bump electrode” 115 is formed over the pad 118, wherein the “bump electrode” 118 has a thickness of 1-5 microns, preferably 2 microns [0139 and 0172] and while the pad 115 thickness is 1000 nm, i.e. 1 micron [0130 and 0172], referring to FIGS. 12-15, hence the metal layer 115 where the 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the thickness of the metal film is larger than a thickness of the pad, absent unexpected results, as evidenced by Shigihara’s disclosed invention, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claims 2 and 3, Antol does not explicitly discloses a semiconductor device, wherein the second insulating film is an inorganic insulating film or a laminated film including an inorganic insulating film, or wherein the second insulating film is a silicon nitride film or a laminated film including a silicon nitride film.
However, Antol discloses that for first dielectric layer 228 is made of inorganic material such as silicon oxide or silicon nitride [0025].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the silicon nitride material as the materials of passivation layer 216, as a well-known insulating material in order to protect and isolate pads 211/216. 
RE Claim 5, Antol discloses semiconductor device, wherein the pad 226 M7 “metal interconnect layer M7” is made of aluminum, gold or copper [0021 and 0025].
Antol is silent with respect to material of the metal film.
Antol recognized the distinction between the application of various metal materials such as aluminum, gold and copper. Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to used gold as the material for the metal layer of the probe and bond regions as a well-known metal materials in order to obtain the best conductive properties
RE Claim 9, Antol discloses a semiconductor device, wherein the first part of the pad is present but the second insulating 216/218 film is not present below the first region “wirebond region”.

Claim 4 is/are rejected under 35 U.S.C. 103 as being un-patentable over Antol et al. (US 2006/0065969), (hereinafter, Antol) in view of Choi et al. (US 2017/0062321), (hereinafter, Choi) as evidenced by Shigihara et al. (US 2010/0133688), (hereinafter, Shigihara) and in further view of Sukekawa (US 2012/0091518), (hereinafter, Sukekawa).

RE Claim 4, Antol discloses a semiconductor device, wherein the second insulating film 216/218 is a laminated dielectric film.
 Antol does not discloses the second insulating film 216/218 is a laminated dielectric film is made of a silicon nitride film and a silicon oxide film located on the silicon nitride film.
However, in a related art, Sukekawa discloses a laminated passivation layer is formed over a pad structure 18, referring to FIGS.  44A and 44B, wherein a laminated film of a silicon nitride film 45 and a silicon oxide film 46 located on the silicon nitride film 45.
Sukekawa disclosure as the passivation layer of Tan in order to achieve the protection of the pad underlying interconnect structure.
 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being un-patentable over Antol et al. (US 2006/0065969), (hereinafter, Antol) in view of Choi et al. (US 2017/0062321), (hereinafter, Choi) as evidenced by Shigihara et al. (US 2010/0133688), (hereinafter, Shigihara) and in further view of Lin et al. (US 2007/0164279), (hereinafter, Lin).

RE Claims 6 and 8, Antol does not disclose a semiconductor device, wherein the metal film of the bond and probe regions is composed of a laminated film of a nickel film and a gold film located on the nickel film, and the gold film is an uppermost layer of the laminated film.
However, in the same field of endeavor, Lin discloses in FIG. 8G a pad structure, wherein a metal layer 154, formed on a pad 34, is composed of a laminated film of a nickel film and a gold film located on the nickel film, and the gold film is an uppermost layer of the laminated film [0120].
Therefore, it would have obvious for one of ordinary skill in the art, at the time of filing, to use the same lamination of metal layer of Lin for Tan’s metal structure in order to achieve better electrical connection.
RE Claim 7, Antol in view of Lin does not disclose a semiconductor device, wherein the gold film is thicker than the nickel film.
. 

  Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is the examiner position that metal layer is a result effective results and needed to be thicker than that of the pad formed below it as evidenced by Shigihara as explained above. 
	Furthermore, applicant argument contradicts the disclosed invention since it asserts that “the thickness of the pad being larger than the thickness of the metal”, which is found to be beneficial in preventing deformation of the pad PD, according to applicant [page 8 of applicant argument]; while published disclosure of the instant application states “preferably, a thickness T3 of the metal film ME is larger than the  thickness T2 of the pad PD”, which is consistent with the disclosure of the prior art of Shigihara, and contrary to applicant assertion.
	Accordingly, the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In the instant case, Seshan et al. (US 2004/0094836) discloses a method of forming a cap above a metal layer, wherein an apparatus having a metal layer with a pad disposed above a substrate; and a cap disposed above the metal layer having a first portion to provide for contact with a probe and a second portion to provide a bonding surface, and the cap is electrically coupled to the pad. Tran et al. (US 2015/0171035) disclose a method for forming a semiconductor device with stepped bond pad includes forming a bond pad over a last metal layer of the semiconductor structure wherein the bond pad includes a wire bond region; and recessing the wire bond region such that the wire bond region has a first thickness and a region of the bond pad outside the wire bond region has a second thickness that is greater than the first thickness. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898